Order entered September 6, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00946-CV
                                   No. 05-18-00947-CV
                                   No. 05-18-00948-CV

                            IN RE ANDREW PETE, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
            Trial Court Cause Nos. F12-33559-V, F12-33560-V, and F12-33561-V

                                        ORDER
                       Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   ADA BROWN
                                                         JUSTICE